Citation Nr: 1537699	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran maintains, in essence, that service connection is warranted for bilateral knee disorder based on service incurrence.  He asserts that he has had bilateral knee pain since service and it continues to this date.  He states he was unable to fully participate in physical training in service or in squadron activities because of his bilateral knee pain.  Moreover, he relates that he has had both knees scoped since service, as the condition has worsened.   

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran states that he was seen at the VA Medical Center (VAMC) East Orange, New Jersey, from 1984 to 2001.  Records for November 2001 were located and it was indicated that the other records had been archived, but not retrieved.  The AOJ should obtain and associate with the Veteran's claims file all outstanding VA records.  

Additionally, the Veteran underwent a VA examination in August 2009.  The examination showed the Veteran had a bilateral knee disorder.  However, no opinion was rendered on the etiology of the knee disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA treatment records, to specifically include VA medical records from the East Orange, New Jersey VA Medical Center for the period from 1984 to 2001, and associate those records with the Veteran's claims file.  The VA New Jersey Health Care System, East Orange, New Jersey, advised the Indianapolis, Indiana RO in December 2012 that treatment records between January 1, 1984, and October 2001 were archived.  A request should be made to the New Jersey Health Care System, East Orange, New Jersey, that these archived records be retrieved.  If those records cannot be located, a negative reply must be associated with the record indicating their unavailability.  
 
2.  Following completion of the above, the AOJ should arrange for an addendum to the August 2009 VA examination to determine the nature and etiology of any currently diagnosed bilateral knee disorder.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral knee disorder is caused by, the result of, or aggravated by, his active military service.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   
 
3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

